Cooley, C. J.
The petitioner was convicted in the Police Court of Detroit on January 25, 1884, on two separate charges of simple larceny, on one of which he was sentenced *598to confinement in the Detroit House of Correction for the term of three months from and including the day of conviction, and on the other he was sentenced to a like confinement “ from and after April 24, 1884, unless before that time any order or judgment committing the said Harris Bloom to the said Detroit House of Correction should sooner expire, or the said Harris Bloom should be otherwise entitled by law to be released from confinement in the said Detroit House of Correction, then, and in such case, said term and period of three months hereinbefore first recited to commence, and the said Harris Bloom be committed and held in-the said Detroit House of Correction for the full end and term of three months thereafter.” The petitioner, having served out the term under the first sentence, now applies on habeas corpus for a discharge, on the ground that cumulative-sentences are illegal.
We have no statute providing for such sentences, and in the absence of statutory provision therefor the question presented is not without difficulty, as the following cases will abundantly show: Wilkes' Case 6 Brown Parl. Rep. 354 Queen v. Cutbush L. R. 2 Q. B. 379; State v. Smith 5 Day 175; Brown v. Com. 4 Rawle 259; Warden of State Prison v. Allen 11 Ind. 389; James v. Ward 2 Metc. (Ky.) 271; Kite v. Com. 11 Met. 581; Ex parte Meyers 44 Mo. 279; Ex parte Roberts 9 Nev. 44; People v. Forbes 22 Cal. 135; Brown v. Rice 57 Me. 56; People v. Whitson 1 Cent. Law J. 552. But, expressing no opinion upon the general question, we think a sentence to confinement to take effect in the-future cannot be sustained, unless it is certain and definite, and not subject to undefined and uncertain contingencies. The commitment in this case is not of that character.
The petitioner must be discharged.
The other Justices concurred.